Fourth Court of Appeals
                                San Antonio, Texas
                                    November 25, 2019

                                   No. 04-19-00088-CV

                       ELG OIL, LLC AND ELG UTILITY, LLC,
                                    Appellants

                                             v.

                              STRANCO SERVICES, LLC,
                                     Appellee

               From the 218th Judicial District Court, Karnes County, Texas
                          Trial Court No. 16-03-00056-CVK-A
                       Honorable Russell Wilson, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court